Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (“Agreement”) is made as of              by and
between Korn/Ferry International, a Delaware corporation (“Company”), and
                         (“Indemnitee”).

 

WHEREAS, Indemnitee is a[n] [director] [executive officer] of Company (the
“Position”);

 

WHEREAS, in consideration of the Indemnitee acting in the Position and assuming
the responsibilities attendant to the Position, Company desires to provide
Indemnitee the rights to indemnification and reimbursement of expenses described
below;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Definitions. For purposes of this Agreement:

 

“Expenses” shall include all actual and reasonable fees, costs and expenses,
including without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with defending, preparing to defend, or investigating an action,
suit or proceeding, whether civil, criminal, administrative or investigative.

 

Section 2. Indemnification — General. Company shall indemnify, subject to the
terms of this Agreement, Indemnitee to the full extent permitted by law if
Indemnitee is made or threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact of Indemnitee’s Position.

 

Section 3. Expenses. Subject to the terms of this Agreement, upon receipt by
Company of an undertaking by Indemnitee to repay Expenses if it shall ultimately
be determined that Indemnitee is not entitled to receive



--------------------------------------------------------------------------------

reimbursement of Expenses from Company, Company shall pay or reimburse, to the
full extent permitted by law, Expenses as incurred by Indemnitee in defending
any actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, brought by reason of the fact of Indemnitee’s
Position.

 

Section 4. Indemnification Procedure. With respect to any proceeding for which
indemnification is requested, Company will be entitled to participate therein at
its own expense and, except as otherwise provided below, to the extent that it
may wish, Company may assume the defense thereof, with counsel satisfactory to
Indemnitee. After notice from Company to Indemnitee of its election to assume
the defense of a proceeding, Company will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than as provided below. Company shall not settle
any proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Indemnitee shall have the right
to employ Indemnitee’s own counsel in any proceeding, but the fees and expenses
of such counsel incurred after notice from Company of its assumption of the
defense of the proceeding shall be at the expense of Indemnitee, unless (i) the
employment of counsel by Indemnitee has been authorized by the Company, (ii)
Indemnitee shall have reasonably concluded that there may be conflict of
interest between Company and Indemnitee in the conduct of the defense of a
proceeding or (iii) Company shall not in fact have employed counsel to assume
the defense of a proceeding, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be advanced by Company. Company shall not be entitled
to assume the defense of any proceeding brought by or on behalf of Company or as
to which Indemnitee has reasonably concluded that there may be a conflict of
interest between Company and Indemnitee.

 

Section 5. Limitations on Indemnification. No payments pursuant to this
Agreement are required to be made by Company:

 

(a) To indemnify or advance funds for Expenses with respect to actions, suits or
proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to actions, suits or proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under law, but such
indemnification or advancement of expenses may be provided by Company in
specific cases if Company’s Board of Directors finds it to be appropriate;

 

-2-



--------------------------------------------------------------------------------

(b) To indemnify or advance funds for Expenses sustained in any action, suit or
proceeding alleging (i) claims under Section 16(b) of the Securities Exchange
Act of 1934, the rules and regulations promulgated thereunder and amendments
thereto or similar provisions of any federal, state or local statutory law or
(ii) violations of Federal or state insider trading laws, unless, in the case of
this clause (ii), Indemnitee has been successful on the merits, received
Company’s prior written consent to incurring the Expense or settled the case
with the written consent of Company; and

 

(c) To the extent a court of competent jurisdiction holds that such payment
hereunder is unlawful.

 

Section 6. Recovery for Expenses of Enforcement. Indemnitee shall be entitled to
be reimbursed for Expenses incurred in any action, suit or proceeding to obtain
indemnification or reimbursement of Expenses under this Agreement on the same
terms and conditions as Indemnitee is entitled to Expenses under Section 3.

 

Section 7. Standard of Conduct. No claim for indemnification or reimbursement of
Expenses shall be paid by Company unless Company has determined that Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his or her conduct was
unlawful and, in the case of a claim for reimbursement of Expenses, Indemnitee
shall have demonstrated to Company that Indemnitee has the financial
responsibility and ability to repay such Expenses if it is ultimately determined
that Indemnitee is not entitled to receive payment or reimbursement of such
Expenses. Unless ordered by a court, such determinations shall be made by (1) a
majority vote of the directors who are not parties to the action, suit or
proceeding for which indemnification or reimbursement of Expenses are sought,
even though less than a quorum, or (2) by a committee of such directors
designated by a majority vote of directors, even though less than a quorum, or
(3) if there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion, or (4) by stockholders.
Indemnitee shall be deemed to have met the relevant standard if the
determination is not made by Company within 30 thirty days of a demand by
Indemnitee for indemnity or reimbursement of Expenses.

 

-3-



--------------------------------------------------------------------------------

Section 8. Period of Indemnity. No claim for indemnification or the payment or
reimbursement of Expenses shall be made by Indemnitee or paid by Company more
than three years after the right to receive indemnification or Expenses arose
hereunder.

 

Section 9. Confidentiality. Except as required by law or as otherwise becomes
public, Indemnitee agrees to keep confidential any information that arises in
connection with this Agreement, including but not limited to, claims for
indemnification or reimbursement of Expenses, amounts paid or payable under this
Agreement and any communications between the parties.

 

Section 10. Nonexclusivity. The rights of Indemnitee under this Agreement shall
not be deemed exclusive and shall be in addition to, and not in lieu of, any
right of indemnification or reimbursement of Expenses Indemnitee may have under
Company’s certificate of incorporation or by-laws. This Agreement is entered
into pursuant to Section 145(f) of the Delaware General Corporation Law (“DGCL”)
and shall not be constrained or limited to indemnification and reimbursement of
expenses provided by the DGCL.

 

Section 11. Inconsistent Provision. To the extent that any other agreement or
undertaking of Company is inconsistent with the terms of this Agreement, this
Agreement shall govern.

 

Section 12. No Duplication of Payments. Company shall not be liable under this
Agreement to make any payment to Indemnitee under this Agreement to the extent
that Indemnitee has otherwise actually received payment of amounts otherwise
payable hereunder.

 

Section 13. Subrogation. In the event of payment under this Agreement, Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee (under any insurance policy or otherwise), who shall
execute all papers required and shall do everything necessary to secure such
rights, including the execution of such documents necessary to enable Company to
effectively bring suit to enforce such rights.

 

-4-



--------------------------------------------------------------------------------

Section 14. Notice by Indemnitee. Indemnitee shall promptly notify Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification or payment of Expenses covered hereunder. Any demand
for payment by Indemnitee hereunder shall be in writing and shall provide an
accounting of the amounts to be paid by Company.

 

Section 15. Severability. If any provision of this Agreement shall be held to be
invalid, inoperative or unenforceable as applied to any particular case or in
any particular jurisdiction, for any reason, such circumstances shall not have
the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable case or jurisdiction, or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatsoever. The invalidity, inoperability or
unenforceability of any one or more phrases, sentences, clauses or Sections
contained in this Agreement shall not affect any other remaining part of this
Agreement.

 

Section 16. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon Company and its successors and assigns.

 

Section 17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

Section 18. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

-5-



--------------------------------------------------------------------------------

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand, on the date delivered, (ii) mailed by certified or registered
mail, with postage prepaid, on the third business day after the date on which it
is mailed or (iii) sent by guaranteed overnight courier service, with postage
prepaid, on the business day after the date on which it is sent:

 

(a)

   If to Indemnitee, to:     

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

(b)

   If to Company, to:      General Counsel      Korn/Ferry International     
1800 Century Park East, Suite 900      Los Angeles, CA 90067

 

or to such other address as may have been furnished to Indemnitee by Company or
to Company by Indemnitee, as the case may be.

 

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

Section 22. Venue. Any action, suit or proceeding regarding indemnification or
reimbursement of Expenses arising out of this Agreement or otherwise shall only
be brought and heard and shall only be venued in Delaware Chancery Court.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

KORN/FERRY INTERNATIONAL

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

AGREED TO AND ACCEPTED BY:

--------------------------------------------------------------------------------

Name:

 

-7-